Citation Nr: 1516135	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  09-48 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to July 1988.

This case was previously before the Board of Veterans' Appeals (Board) in June 2013.  It was remanded for further development.  Following the receipt of additional VA treatment records and the report of a VA examination, the VA Appeals Management Center in Washington, D.C confirmed and continued the 20 percent rating for the Veteran's hearing loss disability.  Thereafter, the case was returned to the Board for further appellate action.


FINDING OF FACT

The Veteran has no worse than Level VI hearing acuity in his left ear and no worse that Level V hearing acuity in his right ear.


CONCLUSION OF LAW

The criteria have not been met for a rating in excess of 20 percent for a bilateral hearing loss disability.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.86 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to an increased rating for his bilateral hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.
In March 2008, the Veteran claimed entitlement to a rating in excess of 20 percent for his service-connected bilateral hearing loss disability.  Following the receipt of that claim, the VA notified the Veteran of the information and evidence necessary to substantiate and complete the claim, including the evidence to be provided by him and notice of the evidence the VA would attempt to obtain.  In particular, the VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist includes helping claimants to obtain pertinent records, VA and private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's VA treatment, dated from September 1998 to June 2013.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.



The Applicable Law and Regulations

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published m Title 38, United States Code ("38 USCA "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C FR ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed Cir ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet App ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions See 38 USCA § 7104(d , see also 38 C F R § 19 7 (implementing the cited statute); see also Vargas-Gonzalez v West, 12 Vet App 321, 328 (1999 , Gilbert v Derwinski, 1 Vet App 49, 56 57 1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction) The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, March 2008) until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014).  See Hart, supra.  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment. A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment. 38 C.F.R. §§ 4.85, 4.86. 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Analysis

The numerous VA medical records, dated from April 1998 to June 2013 are negative for any treatment for the Veteran's service-connected hearing loss disability.  That fact was confirmed by the Veteran during his June 2008 VA examination.  

During his June 2008 VA audiologic examination, the Veteran demonstrated the following pure tone thresholds in decibels at the indicated frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not Applicable (NA)
60
65
70
75
LEFT
NA
60
65
75
85

After rounding, the average pure tone threshold was 68 decibels in the right ear and 71 decibels in the left ear.  

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.

Under 38 C.F.R. § 4.85, Table VI, the Veteran has Level II hearing acuity in each ear.  Level II hearing acuity combined with Level II hearing acuity is compatible with a noncompensable disability rating.  38 C.F.R. § 4.85, Table VII.  However, because all of the pure tone thresholds are above 55 decibels, the criteria set forth in  38 C.F.R. § 4.86(a) are also applicable.  Under 38 C.F.R. § 4.85, Table VIA, the Veteran has Level V hearing acuity in his right ear and Level VI hearing acuity in his left ear.  When combined, such findings are compatible with a 20 percent disability rating.  38 C.F.R. § 4.85, Table VII.  Because the ratings under 38 C.F.R. § 4.86 are higher, they will be used for rating purposes.  38 C.F.R. § 4.86(a).  

During his June 2012 VA audiologic examination, the Veteran demonstrated the following pure tone thresholds at the indicated frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
20
25
25
LEFT
NA
20
25
30
35

After rounding, the average pure tone threshold was 23 decibels in the right ear and 28 decibels in the left ear.  

Speech audiometry revealed speech recognition ability of 100 percent, bilaterally.

Under 38 C.F.R. § 4.85, Table VI, the Veteran has Level I hearing acuity in each ear.  Level I hearing acuity combined with Level I hearing acuity is compatible with a noncompensable disability rating.  38 C.F.R. § 4.85, Table VII.  Unlike the test results in June 2008, however, those obtained in June 2012 do not require the use of alternative rating criteria under 38 C.F.R. § 4.86.  

During his September 2013 VA audiologic examination, the Veteran demonstrated the following pure tone thresholds at the indicated frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
25
20
30
30
LEFT
NA
25
25
30
30

After rounding, the average pure tone threshold was 26 decibels in the right ear and 28 decibels in the left ear.  

Speech audiometry revealed speech recognition ability of 100 percent, bilaterally.

The audiologic test results obtained in September 2013 are similar to those obtained in June 2012.  In September 2013, the Veteran demonstrated Level I hearing acuity in each ear.  38 C.F.R. § 4.85, Table VI.  As above, that level of hearing acuity is compatible with a noncompensable disability rating.  38 C.F.R. § 4.85, Table VII.  In addition, the test results obtained in September 2013 are not eligible for the use of alternative rating criteria under 38 C.F.R. § 4.86.  

During his June 2012 and September 2013 VA examinations, it was noted that the Veteran's hearing loss disability did not impact the ordinary conditions of his daily life, including his ability to work.  He had reportedly been a longtime employee of the Post Office.

Given the foregoing evidence, the Board finds that the Veteran demonstrates no worse than Level V hearing acuity in his right ear and level VI hearing acuity in his left ear.  Such findings do not meet the criteria for a rating in excess of 20 percent; and therefore, the current rating is confirmed and continued.  

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected bilateral hearing loss disability.  38 C.F.R. § 3.321(b)(1) (2014).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that neither the first nor second Thun element is satisfied here.  The rating schedule contemplates not only the pure tone thresholds and results of speech discrimination testing under 38 C.F.R. § 4.85, it contemplates exceptional patterns of hearing impairment under 38 C.F.R. § 4.86.  Both have been applied in the Veteran's case.  Therefore, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  Accordingly, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Veteran does not contend, and the evidence of record does not suggest, that his service-connected hearing loss disability has caused him to miss work or has resulted in any hospitalizations.  The Board finds, therefore, such disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.



ORDER

Entitlement to a rating in excess of 20 percent for a bilateral hearing loss disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


